UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 08-2172


JERRY LYNN MERSHIMER; LORI LORAINE MERSHIMER, d/b/a Spirit
Gun Shop,

                Plaintiffs – Appellants,

          v.

CARLTON BOWERS, Director of Industry Operations Charlotte
Field Division, Bureau of Alcohol, Tobacco, Firearms &
Explosives,

                Defendant – Appellee.



Appeal from the United States District Court for the Western
District of North Carolina, at Asheville.  Lacy H. Thornburg,
District Judge. (2:07-cv-00025-LHT)


Submitted:   September 17, 2010         Decided:     September 29, 2010


Before KING and    AGEE,   Circuit   Judges,   and    HAMILTON,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Richard E. Gardiner, Fairfax, Virginia, for Appellants.  Edward
R. Ryan, Acting United States Attorney, Sidney P. Alexander,
Assistant United States Attorney, David C. Lieberman, Associate
Chief Counsel, Asheville, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Jerry Lynn and Lori Loraine Mershimer, d/b/a Spirit

Gun Shop (“Spirit”), appeal the district court’s order granting

summary judgment in favor of the Bureau of Alcohol, Tobacco,

Firearms, and Explosives (“ATF”) and dismissing its petition for

review   of     the   ATF’s     final    administrative     decision     revoking

Spirit’s firearms dealer’s license for violations of the Gun

Control Act of 1968 (“GCA”), 18 U.S.C. §§ 921-30 (2006), and its

implementing regulations.             Spirit argues that the district court

erred    in    granting     summary      judgment   on    the   basis    of    the

administrative        record    and     because   its    violations     were   not

willful.      We affirm.

              We review de novo the district court’s adverse grant

of summary judgment and construe the facts in the light most

favorable to Spirit.           Rowzie v. Allstate Ins. Co., 556 F.3d 165,

167 (4th Cir. 2009).           Summary judgment may be granted only when

“there is no genuine issue as to any material fact and . . . the

movant is entitled to judgment as a matter of law.”                      Fed. R.

Civ. P. 56(c)(2).          After notice and opportunity for a hearing,

the Attorney General may “revoke any license issued pursuant to

18 U.S.C. § 923 if the holder of such license has willfully

violated any provision of the GCA or any rule or regulation

prescribed by the Attorney General under the GCA.”                      Am. Arms

Int’l v. Herbert, 563 F.3d 78, 82 (4th Cir. 2009) (internal

                                          2
quotation marks, alterations, and ellipsis omitted).                                        Summary

judgment in favor of the ATF is proper “if no genuine issue of

material       fact    exists         about     whether      the        licensee          willfully

violated an applicable statutory or regulatory provision.”                                        Id.

(internal quotation marks and alteration omitted).                                        A willful

violation of the GCA or its implementing regulations is present

where    a    licensee          deliberately         disregards         or    exhibits        plain

indifference toward his known legal obligations.                              Id. at 84.

              We have reviewed the record and the parties’ briefs

and   conclude        that       summary      judgment      in     the       ATF’s       favor    was

proper.        Spirit       admitted        violating       the    GCA       and    implementing

regulations      by        failing     to     timely      record       the     disposition         of

twenty-seven firearms, and we have no trouble concluding that

Spirit’s violations were willful.

              As a firearms licensee, Spirit was required by the GCA

and     applicable          regulations         to       comply        with    a         number    of

recordkeeping         requirements          administered          by    the    ATF.         See    18

U.S.C.       § 923.        In    accordance          with   the        GCA    and        applicable

regulations, Spirit was also subject to compliance inspections

of its premises.            In April 1997, the ATF conducted an inspection

and   cited     Spirit          for   failing       to    properly       record          transferee

identification             information,         in        violation           of     27      C.F.R.

§ 478.124(c) (2010), and failing to maintain a repair record, in

violation      of     27    C.F.R.      § 478.125(e)         (2010).               The    inspector

                                                3
reviewed his violations report with principal Jerry Mershimer.

A warning letter was subsequently sent to Spirit, reminding it

that its license was conditioned upon compliance with federal

firearms laws and regulations and that repeat violations “will

be viewed as willful, and may result in the revocation of [the]

license.”

            The ATF conducted its next inspection in March 2002,

and the inspector’s violations report cites Spirit for, among

other     violations,       failing        to    timely        record       the    sale    or

disposition       of      fifteen     firearms       in        the    acquisition         and

dispositions      record,     in    violation      of     27    C.F.R.      § 478.125(e).

The     inspector      reviewed      the    violations         report       and     relevant

provisions    of    the     GCA    and     regulations        with    Jerry       Mershimer.

Included    in     this    regulatory       review      was     a    list    of     Spirit’s

recordkeeping obligations under 27 C.F.R. § 478.125(e).

            In January 2006, the ATF conducted another inspection,

and the inspector’s violations report cites Spirit for, among

many other violations, failing to timely record the purchase or

other acquisition of over 180 firearms and failing to timely

record the sale or other disposition of twenty-one firearms in

the acquisitions and dispositions record, in violation of 27

C.F.R. § 478.125(e).          As before, the inspector reviewed both the

violations       report     and     relevant      provisions         of     the    GCA    and

regulations with Jerry Mershimer.                On February 16, 2007, the ATF

                                             4
issued a Notice of Revocation of License (“NORL”) to Spirit.

Four days later, the ATF conducted yet another inspection, and

the inspector determined that, since the 2006 inspection, Spirit

had again violated 27 C.F.R. § 478.125(e) by failing to timely

record the disposition of six firearms in the acquisition and

dispositions record.               In May 2007, the ATF issued an amended

NORL     to    Spirit,         alleging     six    charges       of    numerous       willful

violations of the GCA and implementing regulations as grounds

for the revocation of its firearms dealer’s license.

               At Spirit’s request, the ATF held a hearing in June

2007.         The    hearing     officer     determined        that    Spirit     willfully

violated the GCA and its implementing regulations by failing to

timely    record         the    disposition       of    twenty-seven          firearms,     in

violation           of    18     U.S.C.      § 923(g)(1)(A)            and      27     C.F.R.

§ 478.125(e),            and    falsely     recording          the    transfer        of    two

firearms, in violation of 18 U.S.C. § 922(m) (2006).                                 Following

the hearing, the ATF served Spirit with a final NORL.

               Spirit filed a petition for de novo judicial review of

the     revocation         of     its     license,       pursuant        to     18     U.S.C.

§ 923(f)(3).             It     contested    the       ATF’s     conclusions         that   it

willfully violated the GCA and regulations.                           The Respondent ATF

official       moved      for    summary     judgment.           In    response,       Spirit

maintained that, although it had failed to timely record the



                                              5
disposition of the twenty-seven firearms, its failures were not

willful.

           Based on our review of the record, we agree with the

district court that Spirit’s admitted violations were willful.

The   facts     readily   reveal   that,      by   the   time   of    the    2007

inspection,     Spirit    had   known   for   nearly     a   decade   that   its

firearms license was conditioned upon its compliance with the

GCA and its implementing regulations, and that such compliance

included      adherence    to    the    recordkeeping        requirements     of

27 C.F.R. § 478.125(e).         Despite this knowledge, however, in the

ensuing years prior to the issuance of the original NORL, Spirit

failed to comply with those recordkeeping provisions in at least

216 instances.      Such failures occurred even though the ATF had

conducted reviews of the violations reports and a regulatory

review   with    Jerry    Mershimer.        Moreover,    Spirit’s     recording

failures continued even after the issuance of the original NORL.

The violations reports, warning letter, regulatory review, and

even the issuance of a revocation notice were not enough to

bring Spirit into compliance.           In view of these circumstances,

we conclude that Spirit was plainly indifferent toward its legal

obligations.

           We also reject Spirit’s claims of error, raised for

the first time on appeal, concerning the authentication of the

administrative record and the district court’s reliance on it.

                                        6
See Karpel v. Inova Health Sys. Servs., 134 F.3d 1222, 1227

(4th Cir.   1998).   We   therefore   affirm   the   district    court’s

order.   We dispense with oral argument because the facts and

legal contentions are adequately set forth in the briefs and

argument would not aid the decisional process.



                                                                AFFIRMED




                                 7